Title: Thomas Jefferson to Pascal Etienne Meinadier, 12 November 1819
From: Jefferson, Thomas
To: Meinadier, Pascal Etienne


					
						Sir
						
							Monticello
							Nov. 12. 19.
						
					
					Your favor of Oct. 30. is recieved. age, it’s ordinary infirmities, and frequent attacks of illness have rendered me unable to attend to my own affairs, which I have in consequence committed to the care of a grandson. the same causes render it impossible to undertake those of others, and indeed to maintain any correspondence which is not of indispensable necessity. I hope you will be so good as to recieve this as my apology for not undertaking to act for you in the case proposed in your letter and to accept the assurance of my regrets & respect
					
						
							Th: Jefferson
						
					
				